Case 1:19-cv-00006-ENV-RML Document 43 Filed 10/29/20 Page 1 of 4 PageID #: 545
                                                                                                  Squire Patton Boggs (US) LLP
                                                                                                  2550 M Street, NW
                                                                                                  Washington, D.C. 20037

                                                                                                  O   +1 202 457 6000
                                                                                                  F   +1 202 457 6315
                                                                                                  squirepattonboggs.com



                                                                                                  Gassan A. Baloul
                                                                                                  T +1 202 457 6155
                                                                                                  gassan.baloul@squirepb.com



 October 29, 2020

 VIA ECF

 Hon. Eric N. Vitaliano
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: Singer, et al. v. Bank of Palestine, Case No. 1:19-cv-00006 (ENV)(RML) (E.D.N.Y.)


 Dear Judge Vitaliano:

          We write on behalf of the Defendant, Bank of Palestine (“BOP”), in opposition to Plaintiffs’
 letter of October 27, 2020 (ECF 42) arguing that Judge Cogan’s decision in Henkin v. Kuveyt Turk
 Katilim Bankasi, A.S., No. 19-cv-5394 (BMC), 2020 WL 6143654 (E.D.N.Y. Oct. 20, 2020) (ECF
 42-1) provides supplemental authority to deny BOP’s pending motion to dismiss.

          As shown below, Henkin (i) goes against the decided weight of Second Circuit, Eastern
 District, and Southern District authority concerning the 12(b)(6) requirements for pleading the
 “general awareness” and “substantial assistance” components of a JASTA aiding-and-abetting
 claim, and (ii) does not apply the plain terms of JASTA regarding those two foundational JASTA
 liability requirements.

        Henkin is inconsistent in multiple respects with the Second Circuit’s recent ATA and
 JASTA decisions in Linde v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir. 2018), and Siegel v.
 HSBC N. Am. Holdings, Inc., 933 F.3d 217 (2d Cir. 2019), as well as a line of recent in-circuit
 decisions discussed in the Bank’s opening and reply briefs in support of its motion to dismiss (ECF
 37-1, 39), each of which, applying the standards established in Linde and Siegel, dismissed JASTA
 claims on Rule 12(b)(6) grounds. 1


 1
    These decisions include Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525 (S.D.N.Y. 2019), appeal
 filed, No. 19-3522 (2d Cir. Oct. 21, 2019); Honickman v. BLOM Bank SAL, 432 F. Supp. 3d 253 (E.D.N.Y. 2020),
 appeal filed, No. 20-575 (2d Cir. Feb. 13, 2020); O’Sullivan v. Deutsche Bank AG, No. 17 CV 8709, 2019 U.S. Dist.
 45 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
Case 1:19-cv-00006-ENV-RML Document 43 Filed 10/29/20 Page 2 of 4 PageID #: 546
                                                                             Hon. Eric N. Vitaliano
                                                                             October 29, 2020
 VIA ECF




         First, Henkin incorrectly applies JASTA’s “general awareness” requirement. In Linde and
 Siegel, the Second Circuit held that, to assert a JASTA aiding-and-abetting claim, Plaintiffs must
 plausibly allege that the Bank “was ‘generally aware’” that it was “playing a ‘role’ in Hamas’s
 violent or life-endangering activities.” Linde, 882 F.3d at 329 (emphasis added); Siegel, 933 F.3d
 at 224. The Linde decision made clear that “aiding and abetting an act of international terrorism
 requires more than the provision of material support to a designated terrorist organization.” 882
 F.3d at 329 (emphasis in original).

          Henkin nonetheless found sufficient the plaintiffs’ allegation that Kuveyt “was generally
 aware of its role in a continuing criminal enterprise”—that is, an organization—“from which
 terrorist and violent activities were a natural and foreseeable consequence.” 2020 WL 6143654,
 at *4 (emphasis added). But this is insufficient under Linde and Siegel, which require not a
 defendant’s participation in a criminal organization, but instead a defendant’s awareness of its own
 role in the “violent or life-endangering activities.” In effect, Henkin incorrectly converts JASTA
 liability into material support for a terrorist organization, rather than support for a terrorist act.
 This conversion is precisely what Linde prohibits.

          As further discussed in BOP’s reply brief (ECF 39, at 10-13), the required showing—
 i.e.,the defendant’s awareness of its own role in terrorist acts—has been found lacking and led to
 the dismissal of JASTA aiding-and-abetting claims in O’Sullivan, Strauss, Weiss, Kaplan,
 Honickman, and Averbach. Similarly, here, Plaintiffs’ JASTA aiding-and-abetting claim against
 BOP must be dismissed because Plaintiffs have failed to plausibly allege that BOP played any role
 in any terrorist organization’s violent activity, let alone that the Bank was aware of such role.

         Henkin also misapplies precedent in holding that the plaintiffs had plausibly alleged that,
 based on publicly available information about Kuveyt’s alleged account-holders, Kuveyt “was
 aware of the various warning signs and red flags about its customers from which they could infer
 that the funds from these accounts would make their way to Hamas.” 2020 WL 6143654, at *7.
 As numerous courts have held, to state a valid JASTA claim, plaintiffs must show not only that
 there was public information linking a bank customer to a terrorist organization, but also that the
 bank actually reviewed or was otherwise aware of that information. See Kaplan, 405 F. Supp. 3d
 at 535 (dismissing JASTA claim because public reports were insufficient to show defendant bank’s
 awareness where “Plaintiffs nowhere allege[d] … that Defendant read or was aware of such
 sources.”); Honickman, 432 F. Supp. 3d at 261 (dismissing JASTA claim where plaintiffs alleged
 “public statements’ connecting bank customer to Hamas, but not that bank “was aware of these
 facts.”); Averbach, 2020 U.S. Dist. LEXIS 10902, at *41 (“Allegations that a defendant bank was
 generally aware it was playing a role in terrorist activities by virtue of media and non-U.S.


 LEXIS 53134 (S.D.N.Y. Mar. 28, 2019); Averbach v. Cairo Amman Bank, No. 19-cv-0004-GHW-KHP, 2020 U.S.
 Dist. LEXIS 10902 (S.D.N.Y. Jan. 21, 2020) (Parker, M.J.), report and recommendation adopted, 2020 U.S. Dist.
 LEXIS 40430 (Mar. 9, 2020); see also Strauss v. Crédit Lyonnais, S.A., 379 F. Supp. 3d 148, 156, 164 (E.D.N.Y.
 2019) (denying as futile request to add JASTA aiding-and-abetting claim), appeal filed, No. 19-1285 (2d Cir. Apr. 26,
 2019); Weiss v. Nat’l Westminster Bank Plc, 381 F. Supp. 3d 223, 239 (E.D.N.Y. 2019), appeal filed sub nom.,
 Applebaum v. Nat’l Westminster Bank, PLC, No. 19-1159 (2d Cir. Apr. 16, 2019) (same); O’Sullivan, 2020 U.S. Dist.
 LEXIS 32024 (S.D.N.Y. Feb. 25, 2020 (denying leave to amend complaint to add JASTA aiding-and-abetting claim).


                                                                                                                    2
Case 1:19-cv-00006-ENV-RML Document 43 Filed 10/29/20 Page 3 of 4 PageID #: 547
                                                                    Hon. Eric N. Vitaliano
                                                                    October 29, 2020
 VIA ECF




 governmental designations . . . are insufficient absent allegations that the defendant actually read
 or was aware of the designations and media reports.”).

          Here, as discussed in BOP’s motion papers (ECF 37-1 at 4-6, 25-28; ECF 39 at 18-20),
 there is no allegation that BOP reviewed or was aware of any purported public information linking
 its customers to terrorists or violence. Accordingly, consistent with the line of decisions set forth
 above, and contrary to Henkin, Plaintiffs have failed to plausibly allege a JASTA claim against
 BOP.

         Second, Henkin incorrectly applied the “substantial assistance” element of a JASTA claim.
 This prong requires a JASTA plaintiff to plausibly allege that the defendant “knowingly and
 substantially assist[ed] the principal violation”—i.e., the terrorist attack committed by the primary
 tortfeasor. Linde, 882 F.3d at 329 (quoting Halberstam v. Welch, 705 F.2d 472, 487 (D.C. Cir.
 1983)); Siegel, 933 F.3d at 223 (same). In other words, a JASTA claim requires a plaintiff to
 plausibly allege a connection between the defendant’s substantial assistance and the terrorist act
 from which a plaintiff’s injuries arise. See BOP’s opening brief, ECF 37-1, at 28-32, and reply
 brief, ECF 39, at 20-23.

          Henkin held that the plaintiffs had adequately alleged JASTA “substantial assistance”
 because Kuveyt “provide[d] banking services to three customers” allegedly affiliated with Hamas,
 and “transferred at least hundreds of thousands of Eurodollars” for one such customer. 2020 WL
 6143654, at *12. That ruling flatly contradicts Linde, because it makes support for Hamas and its
 affiliates the linchpin for JASTA liability, whereas Linde instead makes clear that “aiding and
 abetting an act of international terrorism requires more than the provision of material support to a
 designated terrorist organization.” 882 F.3d at 329 (emphasis in original).

          Here, Plaintiffs have not identified a single transaction processed by BOP that allegedly
 provided funds—either directly or ultimately—to the perpetrators of any of the terrorist acts that
 injured them, or that were used to prepare for or commit those Attacks—or even any other violent
 or life-threatening activity. This failure requires dismissal of Plaintiffs’ JASTA claim.

         Henkin also held that a number of plaintiffs who are non-U.S. citizens could nonetheless
 assert JASTA claims based on their status as survivors or heirs of a U.S. national killed in an attack.
 For the reasons set forth in BOP’s opening brief, ECF 37-1 at 32-34, and reply, ECF 39 at 24-25,
 three Singer Plaintiffs who are foreign nationals may bring ATA claims only in a representative
 capacity for a U.S. national allegedly killed in an Attack, not for their own injuries. Indeed, these
 same three plaintiffs have already had their claims dismissed with prejudice for this very reason in
 Averbach, 2020 U.S. Dist. LEXIS 10902, at *30, adopted, 2020 U.S. Dist. LEXIS 40430, *10-*12.

        We therefore respectfully submit that Henkin provides an unsafe and unsustainable basis
 to deny BOP’s motion to dismiss, given that Henkin cannot be reconciled with the Second Circuit’s
 Linde and Siegel decisions and the other district court decisions set forth above and in BOP’s briefs.




                                                                                                       3
Case 1:19-cv-00006-ENV-RML Document 43 Filed 10/29/20 Page 4 of 4 PageID #: 548
                                                    Hon. Eric N. Vitaliano
                                                    October 29, 2020
 VIA ECF




                                          Respectfully submitted,

                                          Squire Patton Boggs (US) LLP



                                          /s/ Gassan A. Baloul
                                          Gassan A. Baloul


 cc: All counsel of record (via ECF)




                                                                             4
